Citation Nr: 0937810	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Entitlement to service connection for nerve damage of the 
right foot, as secondary to peripheral and cardiovascular 
disease.

4.  Entitlement to service connection for gastric ulcers.

5.  Entitlement to service connection for a genitourinary 
infection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for peripheral vascular disease, cardiovascular disease, 
nerve damage of the right foot, gastric ulcers and a 
genitourinary infection.

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In December 2008, the Board remanded this case for additional 
development; it is again before the Board for further review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's peripheral vascular disease is related to service.

2.  There is no competent medical evidence showing that the 
Veteran's cardiovascular disease is related to service.

3.  The Veteran's right foot nerve damage is not a result of, 
or proximately due to, a service-connected disability.

4.  There is no competent medical evidence showing that the 
Veteran has current gastric ulcers which are related to 
service.

5.  There is no competent medical evidence showing that the 
Veteran has current genitourinary infections which are 
related to service.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3,102, 3.159, 3.303 (2009).   

2.  Cardiovascular disease was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

3.  Right foot nerve damage is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).   

4.  Gastric ulcers were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).   

5.  Genitourinary infections were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied, collectively, 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2005 and January 2009 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  Although all notice requirements 
were not satisfied before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an August 2009 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, non-VA medical records, the Veteran's hearing 
transcript and lay statements have been associated with the 
record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for a peripheral vascular 
disease, cardiovascular disease, nerve damage to the right 
foot, gastric ulcers or genitourinary infections.  His 
separation Reports of Medical History and Examination do not 
reflect any diagnosis of these conditions, and there is no 
record of treatment for any of these conditions for many 
years after service.  As such, the Board finds that 
examinations are not warranted. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as cardiovascular disease, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Significantly, secondary 
service connection may be established, as well, by any 
increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Allen, 7 Vet. App. at 448.

The Board notes that the Veteran appears to be claiming that 
his disorders are related to herbicide exposure while in 
service.  The Board notes that, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Background

Service treatment records do not show any treatment for or 
diagnosis of peripheral vascular disease, cardiovascular 
disease, nerve damage of the right foot, gastric ulcers or a 
genitourinary infection.  February 1968 service treatment 
records reflect that the Veteran was seen for stomach pains 
and cramps; however, his separation Reports of Medical 
History and Examination do not reflect any disorders of the 
stomach.  

An August 1991 discharge summary from the West Jersey 
Hospital shows that the Veteran was seen for significant 
peripheral vascular disease, which the private physician 
noted was unusual in a 44 year old man.  However, the private 
physician indicated that the Veteran had history of smoking 
and of elevated fats and cholesterol.  He had been admitted 
for an arteriogram.  He was told that he had to change his 
lifestyle or would have a great risk of limb loss and all the 
problems of severe arteriosclerosis.  He was told that it was 
mandatory to quit smoking and change his diet and overall 
lifestyle.  An August 1991 letter from a private physician 
notes that the Veteran was found to have a 95 percent 
stenosis in his right external iliac artery, and that an 
arteriogram was performed, resulting in excellent results 
with good pulse in his left leg.  

July 1996 medical records from Our Lady of Lourdes Medical 
Center show that the Veteran had presented with unstable 
angina, and was subsequently admitted to the hospital.  The 
Veteran had denied any prodromal cardiac symptomatology.  He 
underwent a cardiac catheterization revealing an essentially 
normal ejection fraction with critical three vessel disease, 
an occluded right coronary artery, a 99 percent LAD and an 
approximate 70 percent circ lesion.  He was discharged to be 
evaluated at Deborah Heart and Lung Center.

Records from the Deborah Heart and Lung Center show that the 
Veteran was being evaluated for possible coronary artery 
bypass grafting.  The private physician noted that the 
Veteran had a history of substernal chest discomfort which 
had radiated into his left arm for about two months.  The 
Veteran had undergone an electrocardiogram (EKG) which showed 
abnormalities.  He was ruled out for a myocardial infarction, 
and underwent a cardiac catheterization in July 1996, which 
revealed total right coronary artery, subtotal 95 percent 
left anterior descending, and 60 percent left circumflex 
lesion.  He underwent left internal mammary artery to the 
left anterior descending, saphenous vein graft to the 
marginal and right coronary artery.  The Veteran developed 
vascular insufficiency in the right leg requiring femoral 
femoral bypass later in July 1996.  Subsequently, he 
developed an acute abdomen, and he underwent a closure of a 
duodenal perforated ulcer.  He developed a left pleural 
effusion and went on to have a pleural aspiration on the left 
side.  

June 1998 medical records from the Deborah Heart and Lung 
Center show that the Veteran was seen with a history of 
coronary artery disease and peripheral vascular disease, and 
had a large abdominal incisional hernia which was 
symptomatic.  It had been repaired about two weeks prior with 
no complications.  The diagnosis was coronary artery disease, 
status post coronary artery bypass grafting, peripheral 
vascular disease and abdominal incisional hernia, status post 
repair, status post fem-fen bypass graft, peptic ulcer 
disease and gastroesophageal reflux disease (GERD).  

A January 1999 letter from a private physician shows that the 
Veteran had a medical history significant for a perforated 
peptic ulcer, which occurred postoperatively after bypass 
grafting and a femoral femoral bypass.  The private physician 
noted that the Veteran had evidence of neuropathic and 
vasculogenic pain.  

May 1999 medical records from the Deborah Heart and Lung 
Center show that the Veteran was seen for peripheral vascular 
follow up.  He was diagnosed with severe ischemia of the 
right lower extremity and moderate ischemia of the left lower 
extremity secondary to iliac, femoral and tibial occlusive 
disease, a history of coronary artery disease, a past history 
of smoking and incisional hernia repair.  The private 
physician recommended revascularization of the right lower 
extremity to improve the chances for healing of a right heel 
ulcer.  The final diagnosis was coronary artery disease, 
status post coronary artery bypass graft surgery in 1996, 
history of peptic ulcer disease, history of perforated ulcer 
requiring surgery in the past, history of peripheral vascular 
disease, status post femoral-femoral bypass in 1996, ischemic 
right leg, history of panic disorder, history of GERD and 
history of heavy cigarette smoking in the past.  

VA medical records showing treatment for the time period from 
November 2004 to May 2008 reflect ongoing treatment for 
peripheral vascular disease, coronary artery disease, among 
other things.  A December 2004 VA medical record shows that 
the Veteran had problems with his right lower extremity since 
1996, when he underwent a coronary artery bypass graft 
(CABG).  An August 2005 VA medical record shows that the 
Veteran had peripheral vascular disease since 1992.  He was 
continuing to have significant pain in his right foot that 
had been thought to be due to nerve damage post-surgery on 
the right leg.  A November 2005 VA medical record shows that 
the Veteran reported tingling and numbness in his right foot, 
which developed two days after CABG in 1996, when the 
procedure was complicated by a perforated ulcer in the 
stomach and toxemia.  The right leg became discolored black 
and swollen secondary to anterior compartmental syndrome, and 
emergency surgery was performed to save the leg.  The 
impression was a deep peroneal nerve lesion after surgical 
decompression for compartment syndrome.  The examiner noted 
that the Veteran had a functional right foot except for 
extensor hallucis longus (EHL) muscle weakness and numbness 
in the top of the foot.  The examiner noted that surgical 
exploration may be indicated to look for a neuroma or 
potential neurolysis; however, in view of a functional foot, 
the examiner believed that the risks and procedure itself may 
outweigh the benefits.  A March 2006 VA podiatry report shows 
that the Veteran had neuropathy as a result of a previous 
surgical procedure.  The assessment was peripheral vascular 
disease, chronic pain syndrome and nerve damage with 
resultant LOPS of the right foot.  

Service connection - peripheral vascular disease

The Veteran contends that his peripheral vascular disease is 
related to his time in service.  At his hearing, he indicated 
that he was not treated while in service for peripheral 
vascular disease.  He indicated that he was not diagnosed 
with his condition until July 1996.  

The Board finds that the evidence of record does not 
establish a basis upon which to grant service connection for 
the Veteran's peripheral vascular disease.  The Veteran's 
service treatment records support his indication that he was 
not treated while in service for this condition.  His 
separation Reports of Medical History and Examination do not 
show any diagnosis or treatment for peripheral vascular 
disease.  The first post-service evidence of record showing 
this condition is a private treatment record from August 
1991.  The Veteran was seen for significant peripheral 
vascular disease.  The private physician indicated that the 
Veteran had a history of smoking and of elevated fats and 
cholesterol; upon examination, he was told that he had to 
change his lifestyle or would have a great risk of limb loss 
and all the problems of severe arteriosclerosis.  He was told 
that it was mandatory to quit smoking and change his diet and 
overall lifestyle.  Private and VA treatment records since 
that time show extensive ongoing treatment for this 
condition, even necessitating surgery.  However, none of 
these records reflects a connection between his peripheral 
vascular disease and his time on active duty.  As note above, 
to establish a claim for service connection there must be 
medical evidence of a current disability, of incurrence or 
aggravation of a disease or injury in service and of a nexus 
between the in-service injury or disease and the current 
disability.  Boyer, supra.  In this case, while the Veteran 
has a current diagnosis and evidence of ongoing treatment for 
peripheral vascular disease, there is no evidence of 
treatment for this condition in service and no nexus between 
his time in service and his current diagnosis.  As such, 
service connection must be denied.

Service connection - cardiovascular disease

At his hearing, the Veteran contended that he has 
cardiovascular disease that is related to service.  He 
testified that he was not treated for cardiovascular disease 
while he was in service, and that his first post-service 
treatment for cardiovascular disease was in the late 1980's 
or early 1990's.  

The Board finds that the evidence of record does not support 
the Veteran's claim for service connection.  While the 
Veteran has current cardiovascular disease, there is no 
evidence in the record that this condition is related to 
service.  His service treatment records do not show any 
treatment for or a diagnosis of cardiovascular disease, and 
none of the examiners have related his current cardiovascular 
disease to his active duty.  There is no evidence of in-
service treatment and no nexus between his current diagnosis 
and his time on active duty.  Boyer, supra.  As such service 
connection must be denied.  

Service connection - nerve damage of the right foot as 
secondary to peripheral and cardiovascular disease

At his hearing, the Veteran contended that the nerve damage 
in his right foot was due to surgery performed as a result of 
his peripheral vascular and cardiovascular disease.  Evidence 
in the record appears to support his contention.  VA 
examiners have indicated that the Veteran's right foot pain 
and nerve damage are a result of the femoral bypass surgery 
he underwent in July 1996.  However, since service connection 
for peripheral vascular and cardiovascular disease has been 
denied, service connection for any disability secondary to 
these conditions must thus be denied as a matter of law.  38 
C.F.R. § 3.310; see e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




Service connection - gastric ulcers

At his hearing, the Veteran indicated that he was not treated 
in service for gastric ulcers, but had dysentery while in 
service in February 1968.  He indicated that he began having 
trouble with his ulcers in 1984, when he had diverticulitis.  

The Veteran's service treatment records show that he was 
treated in February 1968 for stomach pain and cramps.  There 
are no other service treatment records which show treatment 
for or diagnosis of any gastrointestinal disorder.  

There are no post-service treatment records showing any 
treatment for an ulcer until he underwent a cardiac 
catheterization in July 1996, which had subsequent 
complications resulting in an acute abdomen.  As a result, he 
underwent a closure of a duodenal perforated ulcer.  Private 
and VA medical records since that time note that the Veteran 
had a history of peptic ulcer disease and a perforated peptic 
ulcer, which had been repaired.  However, there is no 
evidence in the record that the Veteran currently has gastric 
ulcers.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, supra.  As such, 
service connection for gastric ulcers must be denied.

Service connection - genitourinary infection

Service treatment records do not show any treatment for or 
diagnosis of genitourinary infections while the Veteran was 
in service.  At his hearing, the Veteran indicated that he 
had a urinary infection in 1985, which resolved.  The Veteran 
indicated that he had not been diagnosed with any 
genitourinary infections since that time.  The Board notes 
that the private and VA medical records that are part of the 
evidence of record do not show any treatment for or diagnosis 
of any genitourinary infections.  Since there is no evidence 
of a current disorder, service connection cannot be granted.  
Brammer, supra.  

The Board notes that it appears that the Veteran has claimed 
that these disorders are due to exposure to herbicides while 
on active duty; however, as none of these disorders are on 
the list of disease which have been found to be related to 
herbicide exposure in service, service connection based upon 
herbicide exposure is not warranted.  38 C.F.R. § 3.307, 
3.309.

As noted, the Veteran has contended that his claimed 
disabilities are related to his time on active duty; however, 
as a layperson, he is not competent to render an opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for cardiovascular disease is denied.

Service connection for nerve damage of the right foot, as 
secondary to peripheral and cardiovascular disease, is 
denied.

Service connection for gastric ulcers is denied.

Service connection for a genitourinary infection is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


